Citation Nr: 0434485	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure in Vietnam.

5.  Entitlement to an increased evaluation for diabetic 
neuropathy of the right lower extremity, currently evaluated 
as 40 percent disabling.

6.  Entitlement to an increased evaluation for diabetic 
neuropathy of the left lower extremity, currently evaluated 
as 40 percent disabling.

7.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Board remanded this case back 
to the RO in July 2001.

The issues of entitlement to increased evaluations for 
diabetic neuropathy of the right lower extremity, diabetic 
neuropathy of the left lower extremity, and diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's arthritis of the right knee is productive 
of moderate symptomatology, with pain, variable limitation of 
extension, and minimal limitation of flexion.

3.  The veteran's arthritis of the left knee is productive of 
moderate symptomatology, with pain, variable limitation of 
extension, and minimal limitation of flexion.

4.  The veteran's prostate cancer was not first manifest in 
service or within one year thereafter; moreover, although he 
has claimed herbicide-related exposure, he has not been shown 
to have served in Vietnam.

5.  The veteran's skin cancer was not first manifest in 
service or within one year thereafter; moreover, although he 
has claimed herbicide-related exposure, he has not been shown 
to have served in Vietnam.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for arthritis of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2003).

2.  The criteria for a 20 percent evaluation for arthritis of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2003).

3.  Prostate cancer was not incurred in or aggravated by 
service or as due to alleged herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  Skin cancer was not incurred in or aggravated by service 
or as due to alleged herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in an April 
2004 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claims 
predated the enactment of the VCAA.  The Board is, 
nevertheless, satisfied that the noted April 2004 letter 
fulfilled all VCAA requirements.  As such, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

II.  Entitlement to increased evaluations for right and left 
knee disorders

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In an October 1969 rating decision, the Honolulu, Hawaii VARO 
granted service connection for traumatic arthritis of the 
right knee and elbow in view of in-service treatment for 
joint injuries.  A single 10 percent evaluation was assigned, 
effective from January 1969.  In a September 1972 rating 
decision, the Phoenix VARO increased the evaluation for 
traumatic arthritis of the right knee and elbow to 20 
percent, effective from May 1972.  In a March 1989 rating 
decision, the Phoenix VARO terminated the 20 percent 
evaluation for traumatic arthritis of the right knee and 
elbow, and assigned a separate 10 percent evaluation for the 
right knee disorder, effective from January 1989.  The 
Phoenix VARO also assigned a noncompensable evaluation for 
traumatic arthritis of the right elbow, also effective from 
January 1989.  The Phoenix VARO also granted service 
connection for degenerative joint disease of the left knee, 
as secondary to the right knee disorder, in a May 1996 rating 
decision and assigned a 10 percent evaluation as of December 
1994.  Both 10 percent evaluations have since remained in 
effect and are at issue in this case.

The veteran underwent a VA orthopedic examination in May 
1999, during which he was noted to have large palpable 
osteophytes, consistent with end-stage degenerative joint 
disease of both knees.  Range of motion studies revealed 15 
to 95 degrees of motion on the left and 10 to 100 degrees of 
motion on the right.  There was no evidence of effusion or 
instability.  The assessment was severe end-stage bilateral 
degenerative joint disease.  The examiner noted that the 
veteran had anterior knee pain and weakness and that the 
possibility of total knee arthroplasties was discussed.  
Multiple x-rays of the knees revealed osteopenia, mild medial 
joint compartment narrowing of the right knee, minimal medial 
joint space narrowing of both knees, and minimal subluxation 
of the right patella.

In August 1999, the veteran underwent a right knee injection 
at a VA facility.  Range of motion studies revealed "full 
range of motion" from zero to 110-120 degrees, painful 
osteophytes medially, and a positive Lachman's sign.

The veteran underwent a second VA orthopedic examination in 
October 2000, during which he complained of tenderness of the 
anteromedial joint line region in the right knee and some 
tenderness about the upper patellar tendon on the left.  
There was no evidence of instability or effusion.  Range of 
motion studies revealed full extension bilaterally, right 
flexion to 115 degrees, and left flexion to 110-115 degrees.  
The examiner diagnosed arthritis of both knees and described 
"mild plus" functional impairment, with functional loss in 
degrees of range of motion of approximately 15 to 20 degrees 
of flexion, bilaterally.

In April 2002, the veteran underwent a third VA orthopedic 
examination, with an examiner who reviewed his claims file.  
During this examination, he reported more pain with the right 
knee than with the left knee.  The examination revealed no 
effusion, crepitation, or instability.  Range of motion 
studies revealed extension to three degrees bilaterally, 
right flexion to 85-90 degrees, and left flexion to 95 
degrees.  X-rays revealed mild to moderate changes in the 
right patellofemoral compartment, as well as 
chondrocalcinosis on the right, and no significant 
arthropathy on the left.  The examiner rated functional 
impairment to be moderate, with a loss of three degrees of 
extension and of 45 degrees of flexion.  Pain was described 
as "minor at the present time," with minimal complaints of 
pain with movement of the knees.

The RO has evaluated the veteran's right knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5260.  The left knee disorder has also been 
evaluated at the 10 percent rate, under Diagnostic Codes 5003 
and 5260.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for limitation of flexion to 45 degrees.  A 20 
percent evaluation contemplates limitation of flexion to 30 
degrees, while a 30 percent evaluation is in order for 
limitation of flexion to 15 degrees.

In this case, there is no evidence of flexion of either knee 
limited to more than 85 degrees.  As such, there is no basis 
for increased evaluations under Diagnostic Code 5260.  

The Board, however, has considered whether the overall degree 
of symptomatology of both knees warrants higher evaluations 
by analogy under Diagnostic Code 5257.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under this section, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation, while moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  A 30 percent evaluation is in order in cases of 
severe recurrent subluxation or lateral instability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that Diagnostic Code 5257 contemplates the criteria 
of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board is aware that the veteran's May 1999 VA orthopedic 
examination indicates severe degenerative joint disease of 
both knees.  This level of severity, however, has not been 
indicated in the two subsequent examination reports.  Rather, 
the October 2000 and April 2002 VA examinations revealed 
symptomatology in the mild to moderate range, with minimal 
limitation of both extension and flexion.  Taking this 
evidence as a whole, the Board finds that the veteran's knee 
disorders are moderate, but significantly less than severe, 
in terms of degree of symptomatology.  Accordingly, 20 
percent evaluations for both knees are warranted under 
Diagnostic Code 5257.

As to whether even higher evaluations are warranted, the 
Board observes that there is no evidence of ankylosis at a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (30 percent under Diagnostic Code 
5256); or extension limited to 20 degrees (30 percent under 
Diagnostic Code 5261).  There is also no basis for separate 
evaluations for instability and arthritis, as instability has 
not been shown in this case.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).

Additionally, in VAOPGCPREC 9-2004 (Sept. 17, 2004), the VA 
Office of General Counsel held that separate ratings may be 
assigned when a veteran meets the requirements for a zero 
percent or higher evaluation under both Diagnostic Code 5260 
(flexion) and 5261 (extension).  In this case, the veteran 
has had variable limitation of extension in both knees, but 
his flexion of both knees has not been shown at any time to 
be limited to 60 degrees or less, as would be required for a 
zero percent evaluation under Diagnostic Code 5260.  In the 
absence of significant limitation of flexion of either knee, 
the Board finds that this appeal is not among the class of 
cases contemplated under VAOPGCPREC 9-2004.  Accordingly, no 
separate evaluations based on limitation of both extension 
and flexion will be assigned for either knee.  See also VA 
Fast Letter 04-22 (Oct. 1, 2004).

Overall, the Board has determined that the evidence of record 
supports a 20 percent evaluation for right knee arthritis and 
a 20 percent evaluation for left knee arthritis, but not 
more.  To that extent, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (1998).  See 38 
C.F.R. § 3.307(a)(6)(ii).  

In the present case, however, there is no indication 
whatsoever that the veteran actually served in the Republic 
of Vietnam during the Vietnam Era.  Indeed, several service 
department correspondences indicate the contrary.  
Accordingly, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, 
and the veteran's claims will only be considered on a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for any 
malignant tumors of either the prostate or the skin.  An 
August 1969 VA examination, conducted soon after discharge 
from service, revealed petechia of the torso, but there was 
no indication of cancer of the skin.

The veteran was first noted to have prostate cancer in a 
September 1989 VA treatment record.  This diagnosis was 
confirmed by CT scan and biopsy in October 1989.  The veteran 
underwent right pelvic lymph node dissection in November 
1989.  A November 1991 CT scan revealed no significant 
interval change in the size of the prostate, although 
metastatic disease was "not entirely excluded."  A May 1999 
VA prostate examination report contains a diagnosis of 
prostatic adenocarcinoma, status post orchiectomy, with no 
information as to etiology provided.  Similarly, a May 1999 
VA diabetes mellitus examination report contains a notation 
that the veteran related his prostate cancer to Agent Orange 
exposure, but no further opinion was given by the examiner.  
This disorder was also addressed in the report of an April 
2002 VA skin examination, but the examiner found prostate 
cancer to be "very consistent with [the veteran's] age" and 
not causally related to service.

The veteran was first treated for a skin lesion on the left 
side of the face in April 1994.  A shave biopsy from October 
1994 revealed basal cell carcinoma.  A May 1999 VA diabetes 
mellitus examination report contains a diagnosis of skin 
cancer, and the examiner noted that exposure to high amounts 
of sunlight, such as the veteran would have experienced 
during service, "can led [sic] to basal cell carcinoma."  
The examiner who conducted the veteran's April 2002 VA skin 
examination, however, found this disorder to be "clearly 
related to age and sun exposure as it occurs with time and 
would be entirely consistent of somebody of his age and 
location where we live."  The examiner also specifically 
noted that there was no causal relationship between the 
veteran's skin cancer and service.

In this case, there is no medical evidence of record 
whatsoever suggesting a causal link between the veteran's 
prostate cancer and service, and the April 2002 VA examiner's 
opinion indicates that no such relationship exists.  While 
the May 1999 VA diabetes mellitus examination report contains 
a notation of a possibility of a link between skin cancer and 
service, this comment is very indefinite in nature.  The 
examiner who conducted the April 2002 VA examination, by 
contrast, unambiguously stated that no such relationship 
existed.  Because this opinion is far more definite than the 
May 1999 opinion, the Board finds it to be of far greater 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
The Board therefore finds that the medical evidence of 
record, taken as a whole, does not support the finding that 
the veteran's prostate cancer and skin cancer were incurred 
in service or within one year thereafter.

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
August 2002 hearing testimony and in multiple lay 
submissions.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for prostate cancer 
and skin cancer, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A 20 percent evaluation for arthritis of the right knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 20 percent evaluation for arthritis of the left knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for prostate 
cancer, to include as due to herbicide exposure in Vietnam, 
is denied.

The claim of entitlement to service connection for skin 
cancer, to include as due to herbicide exposure in Vietnam, 
is denied.


REMAND

The veteran's claims for increased evaluations for diabetic 
neuropathy of the right lower extremity, diabetic neuropathy 
of the left lower extremity, and diabetes mellitus were last 
addressed by VA examinations in October 2000, more than four 
years ago.  These examination reports are far too old for 
current evaluation purposes, and a more contemporaneous 
examination is therefore warranted prior to further Board 
action on the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination addressing the nature and 
extent of his service-connected diabetic 
neuropathy of the right lower extremity, 
diabetic neuropathy of the left lower 
extremity, and diabetes mellitus.  The 
examiner should be requested to review 
the veteran's claims file in conjunction 
with the examination.  This examination 
should encompass all testing deemed 
necessary by the examiner to determine 
the degree of severity of the veteran's 
disabilities.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to 
increased evaluations for diabetic 
neuropathy of the right lower extremity, 
diabetic neuropathy of the left lower 
extremity, and diabetes mellitus should 
be readjudicated.  If the determination 
of one or more of these claims remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



